DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on January 15, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 17, the specification does not provide a definition for the claimed "computer readable medium". A Broadest reasonable interpretation for the term ”CRM” would include both statutory embodiments and non-statutory embodiments such as signals. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.

The Examiner suggests amending the claim(s) to read as a "non-transitory computer readable storage medium".



Examiner suggests amending the claim to include at least one hardware element, such as, a processor or memory.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Examiner suggests amending line 4 to read “the determined load profile”.
Claim 1 recites the limitation “the wear” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a wear”.
Claim 1 recites the limitation “the basis” in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a basis”.
Examiner suggests amending lines 10-11 of claim 1 to read “determining the estimated value for the wear of the particular second NVM”.
Examiner suggests amending line 12 of claim 1 to read “the defined test period”.
Examiner suggests removing “control” from line 4 of claim 3.
Claim 3 recites the limitation “the accesses” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “accesses”.
Claim 4 recites the limitation “the respective access load” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the respectively associated access load”.
Claim 4 recites the limitation “the number” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a number”.
Claim 4 recites the limitation “the smallest” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a smallest”.
Claim 7 recites the limitation “the respective access size” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a respective access size”.
Examiner suggests amending line 4 of claim 8 to read “determining the estimated value for the wear of the particular second NVM”.
Claim 8 recites the limitation “the basis” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a basis”.
Examiner suggests amending line 6 of claim 8 to read “determining the gross amount of data of data caused by the accesses to the first NVM the test period”.
Claim 10 recites the limitation “the ratio” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a ratio”.
Claim 10 recites the limitation “the physical memory block size” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a physical memory block size”.
Examiner suggests amending line 2 of claim 11 to read “determining the gross amount of data of data caused by the accesses to the first NVM the test period”.
Claim 11 recites the limitation “the absolute number” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “an absolute number”.
Claim 11 recites the limitation “the respective products” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “respective products”.
Claim 11 recites the limitation “the relative number of accesses” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a relative number of accesses”.
Examiner suggests amending line 3 of claim 11 to read “the defined test period”.
Examiner suggests amending line 5 of claim 11 to read “the defined test period”.
Claim 12 recites the limitation “the absolute number” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “an absolute number”.
Claim 12 recites the limitation “the products” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “products”.
Examiner suggests revising line 3 of claim 12 as there appears to either be a word missing or an extra word present (“absolute number or, related to the total”).
Claim 13 recites the limitation “the type of the second NVM” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a type of the second NVM”.
Claim 13 recites the limitation “the memory size of the second NVM” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a memory size of the second NVM”.
Claim 13 recites the limitation “the page size” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a page size”.
Claim 13 recites the limitation “the memory pages” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “memory pages”.
Claim 13 recites the limitation “the physical memory block size” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a physical memory block size”.
Claim 13 recites the limitation “the specified maximum number”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a specified maximum number”.
Claim 13 recites the limitation “the configuration of the memory controller” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a configuration of the memory controller”.
Claim 14 recites the limitation “the time duration” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a time duration”.
Claim 14 recites the limitation “the lifetime” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a lifetime”.
Examiner suggests amending line 3 of claim 14 to read “the defined test period”.
Examiner suggests amending line 3 of claim 14 to read “the particular second NVM”.
Claim 14 recites the limitation “the specific estimated value”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a specific estimated value”.
Examiner suggests amending line 2 of claim 15 to read “determining the estimated value for the wear of the particular second NVM”.
Claim 15 recites the limitation “the respective estimates” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to tread “respective estimates”.
Claim 15 recites the limitation “the various sets of parameters” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “the plurality of different sets of parameters”.
Claim 17 recites the limitation “the basis” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a basis”.
Examiner suggests amending lines 10 of claim 17 to read “determining the estimated value for the wear of the particular second NVM”.
Examiner suggests amending line 10 of claim 17 to read “the particular second NVM”.
Claim 18 recites the limitation “the wear” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a wear”.
Examiner suggests amending line 12 of claim 18 to read “the defined test period”.
Examiner suggests amending all recitations of “the second NVM” to “the particular second NVM”.
Claims not referred to specifically above are objected to as depending upon an objected claim.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



8 May 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139